977 So. 2d 800 (2008)
Robert W. MEYER, Appellant,
v.
SOUTH SEAS NORTHWEST CONDOMINIUM APARTMENTS OF MARCO ISLAND, INC., Celia Deifik, an Individual, and Eric J. Vasquez, an Individual, Appellees.
No. 2D06-5254.
District Court of Appeal of Florida, Second District.
April 4, 2008.
Robert W. Meyer, pro se.
Neil E. Snyder and Eric J. Vasquez of Law Offices of Eric J. Vasquez, Naples, for Appellees South Seas Northwest Condominium Apartments of Marco Island, Inc. and Eric J. Vasquez.
Celia E. Deifik, pro se.
PER CURIAM.
Robert W. Meyer appeals the trial court's order dismissing his complaint with prejudice in favor of Celia Deifik. We affirm.
Acting pro se, Mr. Meyer filed a complaint and alleged several causes of action against Ms. Deifik and others.[1] The defendants filed motions to dismiss with prejudice, asserting the following: (1) in earlier litigation, an order had been entered prohibiting Mr. Meyer from filing pleadings as a pro se litigant against South Seas *801 Northwest Condominium Apartments of Marco Island, Inc., its agents and representatives, and that the current litigation violated that order; (2) Mr. Meyer's claims are barred by the doctrines of res judicata and collateral estoppel; (3) on its face, the complaint is barred by the applicable statute of limitations; and (4) the complaint fails to state a cause of action.
The trial court dismissed the complaint with prejudice. After thoroughly reviewing the record, we conclude that Mr. Meyer has not established that the trial court erred in entering its order of dismissal. Accordingly, we affirm the order of dismissal.[2]
Affirmed.
CASANUEVA and SILBERMAN, JJ., and LEVY, DAVID L., Associate Senior Judge, Concur.
NOTES
[1]  Although the style of this appeal lists three appellees, all of whom filed briefs, the order of dismissal that is before us is in favor of Ms. Deifik alone. A separate appeal is pending from a second order of dismissal that the trial court entered in favor of South Seas and Mr. Vasquez.
[2]  In this appeal, Mr. Meyer argues that a circuit court order that had been entered in 2001 is invalid or should be overturned. That order prohibits him from filing pleadings as a pro se litigant against South Seas Northwest Condominium Apartments, its agents and representatives. The trial court noted that Mr. Meyer's complaint falls within the prohibition of the 2001 order, and it does not appear from our record that Mr. Meyer filed with the trial court any appropriate request for relief from that order.